
	

114 HR 3979 IH: To amend title 38, United States Code, to include local government minimum wage requirements in determining the hourly minimum wage applicable for purposes of the work-study allowance under the educational assistance programs administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3979
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Ben Ray Luján of New Mexico (for himself, Mr. Honda, Ms. Michelle Lujan Grisham of New Mexico, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to include local government minimum wage requirements in
			 determining the hourly minimum wage applicable for purposes of the
			 work-study allowance under the educational assistance programs
			 administered by the Secretary of Veterans Affairs.
	
	
		1.Amount of work-study allowance under Department of Veterans Affairs educational assistance programs
 (a)In generalParagraph (6) of section 3485(a) of title 38, United States Code, is amended to read as follows:  (6)For the purposes of this subsection and subsection (e), the term applicable hourly minimum wages means the higher of the following wages:
 (A)The hourly minimum wage under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)).
 (B)The hourly minimum wage under comparable law of the State in which the services are to be performed.
 (C)The hourly minimum wage under comparable law of the local government with jurisdiction over the area in which the services are to be performed..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to a payment of work-study allowance made on or after January 1, 2016.
			
